Citation Nr: 0212619	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-09 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's daughter and son




ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945 and from December 1952 to October 1954.  He 
died on February [redacted], 1998, and the appellant is his surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appellant, with the assistance of her private attorney 
representative, appeared and testified at a hearing held in 
June 2002 at the Montgomery RO, conducted by the undersigned 
travel Member of the Board.  The appellant's son and daughter 
also appeared and testified.  A transcript of the hearing has 
been associated with the claims file.

At the June 2002 hearing, the appellant also provided 
testimony for a claim of entitlement to dependency and 
indemnity compensation (DIC) pursuant to the provisions of 
38 U.S.C.A. § 1318 (West 1991 & Supp. 2002).  As this issue 
has been neither procedurally developed nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


Parenthetically, the Board notes that it has imposed a 
temporary stay on the adjudication of these claims in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit (CAFC) in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095-7096, -7098 (Fed. 
Cir. Aug. 16, 2001).  In that decision the CAFC directed VA 
to conduct expedited rulemaking, which will either explain 
why certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.

The temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims will remain in effect pending the completion of 
the directed rulemaking.  See Board of Veterans' Appeals, 
Chairman's Memorandum No. 01-01-17. 


FINDINGS OF FACT

1. All notification and development of the claim, as required 
by VA's duty to assist the appellant, has been completed.

2. The competent and probative evidence of record does not 
show that a disability related to active service was the 
principal or a contributory cause of death.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service; nor 
is it related to an injury or disease that may have been 
presumed to have been service incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1310, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records, including enlistment and 
separation examination reports, as well as Reports of Medical 
History, are negative for heart, cardiovascular, or 
psychiatric complaints or findings of abnormality, aside from 
a systolic murmur with no transmission.  

The highest blood pressure reading in the service medical 
records is 130/70.  The veteran consistently reported no 
significant past medical history.  Throughout his periods of 
active and reserve duty, he specifically denied shortness of 
breath, hypertension, nervousness, chest pain/pressure, or 
heart trouble.  The only significant in-service medical 
treatment was in April 1953, when a gynecomastic mass was 
removed from the left chest area.

In January 1960, the RO denied, among other things, 
entitlement to service connection for trouble with the chest 
and heart.

A June to July 1965 VA hospitalization summary shows the 
veteran presented with a complaint of left anterior chest 
pain precordial in location, which reportedly started in 1943 
when he was struck by a 20mm gun; a benign tumor at the area 
was reportedly removed in 1953.  Heart examination was 
unremarkable, and the blood pressure reading was 140/90.  
Chest X-ray showed borderline cardiac enlargement.

In August 1965, the RO denied entitlement to service 
connection for a heart condition.

A September to October 1970 VA hospitalization summary 
indicates diagnoses of hypertensive heart disease and 
psychoneurotic reaction.  

VA conducted a general medical examination in September 1971.  
The veteran reported that he experienced exertional chest 
pain, extremity swelling, and shortness of breath with 
minimal activity.  Cardiovascular examination revealed no 
murmurs or thrills, but the heart appeared enlarged.

In December 1974, the RO received a copy of an annuity check 
to the veteran from the U.S. Civil Service Commission.           

A physical examination at a private facility in August 1990 
was conducted.  The veteran complained of shortness of breath 
and chest pain of two weeks duration.  He did not indicate a 
history of treatment for heart murmur, chest pain, angina, or 
heart trouble.  He singled out that he had been treated for 
elevated blood pressure.

Treatment records from 1992 until the date of death show a 
progressive worsening of the veteran's heart disease, 
variously diagnosed as systemic hypertension, hypertensive 
cardiovascular disease, coronary artery disease, 
atherosclerotic heart disease, and congestive heart failure 
secondary to diastolic dysfunction.  Cardiac catheterization 
was performed in May 1997.  

The Montgomery, Alabama VA Medical Center (VAMC) death 
summary indicates the veteran was admitted with a diagnosis 
of exacerbation of congestive heart failure secondary to cor 
pulmonale.  Shortness of breath was observed, but there were 
no complaints of chest pain.

The Certificate of Death shows the veteran died on February 
[redacted], 1998.  The immediate cause of death was listed as 
congestive heart failure due to the underlying causes of cor 
pulmonale and severe pulmonary hypertension.  Coronary artery 
disease and hypertensive cardiovascular disease were 
considered other conditions contributing to death, but not 
resulting in the underlying causes.  Congestive heart failure 
was considered to have commenced approximately one year prior 
to death.

In June 2002, the appellant testified that the veteran had 
complained of chest pain and shortness of breath since they 
met in 1959.  She stated the veteran was taking prescribed 
medication for "nerves" and suggested that his nervousness 
may have adversely affected his heart condition.


Criteria

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The basic three requirements for prevailing on a claim for 
service connection are (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).


A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993), and Allen 
v. Brown, 7 Vet. App. 439 (1995).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2001).  

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2001). 

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2001).  


The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West Supp. 2002).  

Analysis
Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in the CAVC at the time of its 
enactment.  

However, the CAFC has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  Bernklau v. Principi, No. 00-
7122 (Fed. Cir. May 20, 2002); See also Dyment v. Principi, 
No. 00-7075 (Fed. Cir. April 24, 2002).

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment. 

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

The Board remanded this matter in March 2001 for further 
development of the claim, in compliance with the VCAA.  The 
RO then sent a VCAA development letter in May 2001 setting 
forth VA's duty to assist; what the evidence needed to show 
to establish entitlement; what information was still needed 
from the appellant; and what VA had done to develop the 
claim.

VA has accordingly met its duty to notify the appellant of 
the information necessary to substantiate the claims, as well 
as the duty to notify which evidence she would obtain and 
which VA would retrieve.  See Quartuccio v. Principi, No. 02-
997 (U.S. Vet. App. June 19, 2002) (holding that section 
5103(a), as amended by VCAA, and § 3.159(b), as recently 
amended, require VA to inform claimant of which evidence VA 
will provide and which evidence claimant is to provide, and 
remanding where VA failed to do so).

The July 1999 rating decision, the March 2000 statement of 
the case (SOC), and the supplemental statement of the case 
(SSOC) dated in January 2002 also served to notify the 
appellant of her procedural and appellate rights.  During the 
appeal process, she has exercised several of these rights.

For instance, the appellant has been afforded the opportunity 
to present information and arguments in favor of her claim, 
and she and her representative have in fact done so, to 
include the testimony and arguments provided at a travel 
Board hearing in June 2002.

The claims file shows that the RO has made reasonable efforts 
to obtain all identified relevant evidence and has received 
either the requested evidence or a negative response from 
medical providers. The service medical records are in the 
claims file.

No response was received by the RO after it sent the May 2001 
VCAA development letter.  At the June 2002 hearing, the 
appellant identified relevant VA treatment records, and these 
records are in the claims file.  

It was also suggested at the June 2002 hearing that records 
from the Civil Service Commission, which reportedly granted 
disability benefits in 1966, may also be helpful in 
adjudicating the present claim.  

The Board finds that a request for these records is 
unnecessary because they are irrelevant to the pending claim.  
The appellant has acknowledged that the veteran worked until 
1966 and did not begin treatment until that time.  Therefore, 
any disability determination made in 1966 would have 
essentially considered nothing more than the records of 
treatment for that year, as well as the service medical 
records, and such a finding of disability 12 years after 
service does not assist in substantiating the claim; it fails 
to support the favorable application of any relevant 
presumptive period or finding of chronicity by continuity of 
symptomatology after service.   

The claims file intimates that the Board is not alone in its 
conclusion that the Civil Service Commission records are 
irrelevant to the veteran's heart-related disorders, which 
eventually caused his death.  The record shows that the 
veteran filed claims in the 1960s for entitlement to service 
connection for heart-related disorders.  In later years, he 
attempted to reopen these claims.  

The Board finds it significant that the veteran never 
identified the Civil Service Commission's disability 
determination as a source for relevant records.  As 
importantly, he never submitted these records on his own, 
even during attempts to reopen claims for hypertension, etc.

A file opinion review is unnecessary in this case.  The 
"current disability" has been established.  See Carbino, 
supra. The competent and probative evidence is plainly clear 
in its assessment that the veteran died of congestive heart 
failure due to heart disease.  

There is no medical evidence of chronic heart disease until 
many years after service.  There is also no medical evidence 
of the presence of signs or symptoms, such as high blood 
pressure, to suggest that a heart disease diagnosed after 
service first had its onset in service.  See 38 C.F.R. 
§ 3.303(d).  

Any competent medical opinion linking heart disease to active 
service or to any presumptive period would therefore hold no 
probative value, as the competent evidence is overwhelmingly 
to the contrary.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


This is not a case in which the VCAA has been applied in the 
first instance.  The Board applied the VCAA when it remanded 
the case in March 2001.  The RO in turn developed the case 
and readjudicated the claim in the January 2002 SSOC, 
pursuant to the VCAA.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation and the 
implementing regulations have been completed in full.


Cause of Death

During his lifetime, the veteran was denied entitlement to 
service connection for heart-related disorders.  The Board 
notes, however, that a claim for service connection for the 
cause of death is treated as a new claim, regardless of the 
status of adjudication of service-connected-disability claims 
brought by the veteran before his death.  Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 20.1106 (2001).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The appellant contends that the veteran's heart disease had 
its onset in service or during the presumptive period after 
service.  In the alternative, she has argued that it is 
possible that the veteran acquired a psychiatric disorder in 
service that adversely affected his heart.
The Board notes that the appellant's medical opinion as to 
the cause of death and as to the etiology of the veteran's 
disorders cannot be considered competent evidence, as they 
are questions requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Similarly, the Board 
cannot supplement the record with its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In this case, the treatment records immediately prior to 
death and the Certificate of Death clearly establish the 
veteran died of congestive heart failure due to several 
coexisting heart diseases.  The competent and probative 
evidence, however, does not demonstrate that any heart 
disease began in service or within any presumptive period.  

A systolic heart murmur with no transmission was noted in the 
service medical records, but most treatment records post-
service found no evidence of a heart murmur.  The few which 
indicated the presence or history of a heart murmur never 
indicated it was symptomatic or otherwise affected normal 
heart functioning.

Aside from the mere possibility of an asymptomatic murmur, 
borderline cardiac enlargement is the first abnormal heart 
finding in the record, and this was confirmed by X-ray in 
1965, eleven years post-service during a heart examination 
considered unremarkable.

The veteran was diagnosed with and treated for hypertension 
since 1970, but he did not experience high blood pressure 
prior to 1965, according to the evidentiary record.  The 
service medical records and the 1965 VA hospitalization 
eleven years post-service document blood pressure readings 
that do not meet the definition of hypertension.  See Cox v. 
Brown, 5 Vet. App. 95, 99 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997, 2001).

The Board stresses that it has considered all potential 
principal and contributory causes of the veteran's death.  In 
the present case, it is noteworthy that the veteran's 
congestive heart failure was actually due in part to cor 
pulmonale, according to the Certificate of Death, a secondary 
heart disease related to the structure and function of the 
lungs.  See 38 C.F.R. § 4.104, Note 1 (2001); see also 
Dorland's Illustrated Medical Dictionary (29th ed., 2000), p. 
402.

The Board notes that the citations provided above are purely 
for definitional purposes to aid in the Board's discussion.  
Kirwin v. Brown, 8 Vet. App. 148 (1995), Traut v. Brown, 6 
Vet. App. 181 (1994).

In this case, there is no evidence the veteran ever suffered 
from a lung disorder other than the acute findings related to 
his rapid deterioration during final admission.  It is also 
significant in this case that he died at the age of 72 years 
in a manner considered "natural" in the Certificate of 
Death, which also indicates the onset of the causes of death 
to have been only one year earlier.

The Board has also considered whether a psychiatric disorder 
played a role in causing the veteran's heart disease and 
ultimate death.  The evidence, however, shows nothing more 
than treatment for mild anxiety described as "nerves" or 
"nervousness," and it was never of such severity that it 
required a thorough evaluation or aggressive treatment.  
There is indeed no medical opinion linking the various heart 
diseases to a psychiatric disorder.

Moreover, the competent and probative evidence suggests that 
the veteran's heart disease triggered an anxiety or nervous 
reaction, rather than vice versa, as first evidenced by the 
October 1970 VA hospitalization, which included a diagnosis 
of a psychoneurotic reaction to the diagnosis of hypertensive 
heart disease.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 C.F.R. § 3.102; See Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

